Citation Nr: 0740681	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision that denied 
service connection for hearing loss and tinnitus.  The 
veteran timely appealed.

In December 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that his hearing loss and tinnitus are 
the result of exposure to acoustic trauma in service while 
stationed at the Kelly Air Force Base in Texas as an 
educational specialist; his office was located near the 
airfield.  




Bilateral Hearing Loss

Service medical records at the time of the veteran's 
enlistment examination in February 1953 show that the veteran 
underwent audiometric testing.  The report of this testing 
reveals that he had auditory decibel thresholds (ASA units 
converted to ISO units) in excess of 20 in at least one of 
the frequencies from 500 to 4,000 hertz for each ear.  By 
some medical authorities, auditory decibel thresholds of zero 
to 20 represent normal hearing, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  Audiometric testing was not 
conducted at the time of the veteran's discharge from service 
in April 1955.

The post-service medical records include an assessment of 
severe sensorineural hearing loss in both ears in March 2004.  
There is no reported history of occupational noise exposure.  

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran, in 
fact, meets the criteria for hearing loss disability under 
38 C.F.R. § 3.385; and whether any current hearing loss 
either had its onset during service or is related to his 
active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2007).  

Tinnitus 

Regarding the veteran's claim for service connection for 
tinnitus, the Board notes that the veteran is competent to 
testify as to the ringing in his ears either during or after 
service.  

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current tinnitus that either had its onset during service or 
is related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
veteran to obtain names and addresses of 
all medical care providers who treated 
the veteran for hearing loss and 
tinnitus, since April 2004.  After 
securing the necessary releases, the RO 
or AMC should obtain these records.
 
2.  The veteran should be afforded a VA 
examination(s) to identify all current 
disability underlying the veteran's 
current complaints of hearing loss and 
tinnitus; and to determine whether he 
currently has hearing loss in either or 
both ears(s) to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  

For each identified disability (hearing 
loss and tinnitus), the examiner should 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service exposure to acoustic 
trauma as reported by the veteran.

The examiner(s) should provide a 
rationale for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination(s) should note review of 
the claims file.

3.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claims.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for bilateral hearing 
loss and for tinnitus.  If the benefits 
sought remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before returning the case to 
the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

